Case: 22-40176     Document: 00516522886         Page: 1     Date Filed: 10/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     October 26, 2022
                                  No. 22-40176
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rolando Cadena,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:20-CR-455-3


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Rolando Cadena pleaded guilty to one count of conspiracy to possess
   with the intent to distribute 50 grams or more of methamphetamine. Fifteen
   months later, Cadena moved to withdraw his plea. The district court denied




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40176      Document: 00516522886           Page: 2    Date Filed: 10/26/2022




                                     No. 22-40176


   the motion and sentenced Cadena to 235 months of imprisonment and five
   years of supervised release.
          In his sole issue for appeal, Cadena argues that the district court
   abused its discretion by denying his motion to withdraw. We review a district
   court’s denial of a defendant’s motion to withdraw his guilty plea for abuse
   of discretion. United States v. Powell, 354 F.3d 362, 370 (5th Cir. 2003).
          Federal Rule of Criminal Procedure 11(d) provides that a district court
   may permit a criminal defendant to withdraw a guilty plea if “the defendant
   can show a fair and just reason for requesting the withdrawal.” There is no
   absolute right to withdrawal, United States v. Brewster, 137 F.3d 853, 857 (5th
   Cir. 1998), and the burden to show “a fair and just reason” rests with the
   defendant, Powell, 354 F.3d at 370. This inquiry requires consideration of the
   factors set forth in United States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984).
          The district court found that each of the Carr factors weighs against
   allowing Cadena to withdraw his guilty plea. On appeal, Cadena fails to show
   that this ruling was based on “an error of law or a clearly erroneous
   assessment of the evidence.” United States v. McKnight, 570 F.3d 641, 648-
   49 (5th Cir. 2009). For this reason, Cadena fails to show that the district
   court abused its discretion by denying his motion to withdraw his guilty plea.
   In addition, the district court did not err in declining to hold an evidentiary
   hearing on the motion to withdraw because Cadena failed to allege
   “sufficient facts which, if proven, would justify relief.” Powell, 354 F.3d at
   370.
          AFFIRMED.




                                          2